Citation Nr: 0606480	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-20 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' (Appeals) on 
a appeal from a July 2003 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In July 2003, the RO determined that the veteran did not 
submit new and material evidence to reopen the previously 
denied claim of entitlement to service connection for hernia.  

In November 2004, the veteran presented personal testimony 
before a Decision Review Officer at the RO.  In January 2006, 
the veteran presented personal testimony at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  
Transcripts of the hearings are of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
decide whether new and material evidence has been submitted 
to reopen the previously denied claim has been accomplished.  

2.  In May 1997, the RO denied the claim of entitlement to 
service connection for hernia, and in May 1999, the Board 
upheld the decision and also denied the claim of entitlement 
to service connection for hernia.  

3.  In September 2001, the RO determined that the veteran did 
not submit new and material evidence to reopen the previously 
denied claim of entitlement to service connection for hernia; 
the veteran was properly notified of the September 2001 
decision; he did not perfect an appeal by filing a timely 
Substantive Appeal, thus, the RO's September 2001 rating 
decision is final.  

4.  The evidence received subsequent to the September 2001 
rating decision is new to the extent that the evidence was 
not previously of record, however, the evidence is not 
material, and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for hernia.  


CONCLUSIONS OF LAW

1.  The RO's September 2001 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103 (2005).  

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for hernia.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) VA must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimants possession that pertains to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, this was done.

The Board concludes that the discussions in the RO July 2003 
rating decision, the April 2004 Statement of the Case (SOC), 
the February 2004 Supplemental Statements of the Case (SSOC), 
and correspondence that pertain to the VCAA and VA's duty to 
assist, dated in April 2003 and October 2005, informed the 
veteran of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, as well as hearing 
transcripts of the veteran's testimony.  The veteran has not 
identified any additional evidence pertinent to the claim, 
not already of record, and there are no additional available 
records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Generally, if new and material evidence is secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claimant and review the former disposition 
of the claim.  38 U.S.C.A. § 5108 (West 2002).  

A final decision will be reopened if new and material 
evidence is submitted. 38 U.S.C.A. §§ 5103A(f), 5108; 38 
C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  


In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  In 
order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, the veteran initially filed a claim of 
entitlement to service connection for a hernia in March 1997.  
Pertinent evidence associated with the claims file were the 
veteran's service medical records, which are completely 
negative for hernia, VA examination, dated in May 1969, which 
was performed shortly after discharge and shows that there 
were no findings on examination that were related to hernia, 
and evidence that the veteran was diagnosed with hiatal 
hernia in December 1993.  

On VA examination in April 1997, the veteran related to the 
examiner that he sought treatment for abdominal pain in 1969 
and was diagnosed with hiatal hernia by a local physician in 
Corinth, Mississippi.  The veteran related that two years 
prior to the examination, he underwent a Nissen' s 
fundoplication procedure.  A year after the surgery, he 
developed an incisional hernia and had to undergo repair.  
The diagnosis was history of hiatal hernia with esophageal 
stricture, status post multiple dilations, status post 
Nissen's fundoplication.  The examiner further stated that 
the veteran was recovering from a repair of incisional 
hernia.  

The RO initially denied the claim of entitlement to service 
connection for hernia in the May 1997 rating decision.  The 
basis of the denial was essentially that the record failed to 
show that hernia was related to the veteran's period of 
active service.  

In March 1998, the veteran presented personal testimony 
during an RO hearing.  He testified that he developed hernia 
in 1969, shortly after he was discharged from service.  He 
further testified that he received treatment for hiatal 
hernia at Magnolia Hospital in Corinth, Mississippi.  

The RO requested the identified medical records from Magnolia 
Regional Health Center.  The records that were received from 
this facility did not relate to the etiology of hernia.  

In April 1998, the RO received medical reports from the VA 
Medical Center (VAMC) in Memphis, Tennessee.  These records 
show that the veteran was treated for hernia.  He underwent a 
Nissen fundoplication procedure in May 1995 and a repair of 
incisional hernia in April 1997.  The records do not show 
that the etiology of hernia.  

In March 1999, the Board upheld the RO's decision and denied 
the claim for entitlement to service connection for hernia.  
The basis of the Board's denial was that there was no 
evidence of hernia at discharge from service, hernia was not 
shown until many years after service, and there was no 
competent medical evidence of record to relate the current 
findings of hernia to service, thus, the record failed to 
demonstrate a link or nexus between the current hernia and 
the veteran's period of active service.  

The veteran submitted a statement in support of reopening the 
previously denied claim, in April 2001, indicating that he 
attempted to obtain records from Magnolia Regional Hospital 
from the year 1969; however, he was informed that the 
facility did not retain records with dates as early as 1969.  

In a May 2001 and September 2001 decision, the RO determined 
that the veteran did not submit new and material evidence to 
reopen the previously denied claim of entitlement to service 
connection for hernia.  The RO essentially based their 
determination on the fact that the veteran did not submit 
evidence that would tend to show that the current hernia was 
related to his period of active service.  The veteran was 
notified of the adverse decision within the same month.  He 
filed a timely Notice of Disagreement; however, he did not 
submit a timely Substantive Appeal, thus, the decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.202, 
20.302 (2005).  

Because the veteran did not properly appeal the RO's 
September 2001 decision, the September 2001 decision is the 
last final decision of record.  Evidence added to the record 
since the September 2001 final decision, includes VA medical 
treatment records, the veteran's statements in support of the 
claim, an RO hearing transcript, and a Travel Board hearing 
transcript.  

The VA medical treatment records from the VAMC in Memphis, 
Tennessee show that the veteran has a history of Nissen 
fundoplication and hernia repair.  The records were 
completely silent for documentation of the etiology of 
hernia.  Associated with the claims file are VA treatment 
records that are dated through February 2003.  These records 
do not indicate that the veteran incurred hernia as a result 
of his period of active service.  

In March 2003, he submitted a statement that reiterates the 
fact that the evidence shows that he has undergone surgery 
for hernia.  Additional statements from the veteran reiterate 
this contention.  

In November 2003, the veteran submitted VA medical treatment 
records which show that he had a upper gastrointestinal 
series performed in December 1993.  The impression was hiatal 
hernia with B-ring with sticking of a 13 millimeter (mm) 
barium tablet.  The remainder of the examination was normal.  
The medical treatment records did not show that the veteran 
incurred hernia as a result of his period of active service.  

The VA medical treatment reports, dated from November 2003 to 
May 2004 , primarily pertain to medical conditions other than 
hernia.  The records do not indicate that hernia may be 
related to the veteran's period of active service.  The 
additional VA medical treatment records from the VAMC in 
Memphis, dated through October 2004, do not show that the 
veteran incurred hernia during his period of active service.  

Associated with the claims file are additional service 
medical records that were submitted in 2004.  These records 
reveal that the veteran was involved in an automobile 
accident and incurred injuries as a result of the accident.  
The records do not, however, show that the veteran incurred 
an injury that resulted in hernia.  

In November 2004, the veteran presented personal testimony 
before a Decision Review Officer at the RO.  He testified 
that he was hospitalized for hernia shortly after separating 
from service in 1969.  He further testified that he has been 
unsuccessful in obtaining the medical records from Magnolia 
Regional Hospital, which according to the veteran, supports 
his contention that he was hospitalized in 1969 for hernia.  

In the May and June 2005 statements, the veteran indicated 
that he did not have any additional evidence to submit in 
connection with the claim to reopen the previously denied 
claim, and requested that a decision be made on the evidence 
that already associated with the claims file.  

In January 2006, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned.  He 
essentially testified he was in fact hospitalized for hernia 
shortly after discharge from service; however, he has been 
unsuccessful in obtaining those records.  

The Board has thoroughly reviewed the veteran's claims file 
and finds that some of the pertinent evidence added to the 
record since the RO's last final decision, dated in September 
2001, is new to the extent that the evidence was not 
previously of record and considered by agency decision 
makers.  The pertinet new evidence, however, is not material 
to the claim of entitlement to service connection for hernia.  

The new evidence added to the record primarily shows that the 
veteran has undergone surgery for hernia in the past.  The 
first diagnosis related to hiatal hernia was shown in 
December 1993, many years after service and the veteran has 
never submitted competent evidence, previously or since the 
last final decision, that would tend to link hernia to his 
period of active service.  Moreover, the newly added evidence 
fails to demonstrate that hernia was incurred in or 
aggravated by the veteran's period of active service.  

The Board notes that the additional service medical records 
that were received in 2004 fail to show documentation of 
hernia.  The veteran has essentially stated in his statements 
that he does not have any evidence in his possession, and 
cannot identify any evidence, that would raise a reasonable 
possibility of substantiating the claim. 

In the absence of evidence that tends to show that the 
veteran was diagnosed with hernia during the veteran's period 
of active service, or that hernia was otherwise related to 
the veteran's period of active service, through incurrence or 
aggravation, the Board must find that the evidence received 
subsequent to the last final decision is not both new and 
material to the claim of entitlement to service connection 
for hernia.  

The Board also finds that the evidence of any relationship 
between the veteran's period of active service and a current 
diagnosis of hernia, is solely limited to the assertions 
advanced by the veteran.  As a layperson, he is not qualified 
to render an opinion concerning a question of medical 
causation or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the veteran has not offered a basis to reopen 
the claim of entitlement to service connection for hernia; 
therefore, the Board will not reopen the claim for review on 
the merits.  38 U.S.C.A. § 5108 (West 2002).  


ORDER


New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for hernia.  


____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


